20-874
     Chen v. Garland                                                          BIA
                                                                    Christensen, IJ
                                                                    A078 720 279
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            RAYMOND J. LOHIER, JR.,
 9            EUNICE C. LEE,
10                 Circuit Judges.
11   _____________________________________
12
13   JUAN CHEN,
14            Petitioner,
15
16                     v.                                  20-874
17                                                         NAC
18
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Gary J. Yerman, Esq., New York,
25                                     NY.
26
27   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
28                                     Assistant Attorney General; Zoe J.
29                                     Heller, Senior Litigation Counsel,
 1                                    Katherine A. Smith, Trial
 2                                    Attorney, Office of Immigration
 3                                    Litigation, United States
 4                                    Department of Justice, Washington,
 5                                    DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED in part and DISMISSED in part.

10       Petitioner     Juan    Chen,    a   native   and   citizen   of   the

11   People’s Republic of China, seeks review of a March 2, 2020,

12   decision of the BIA affirming a March 22, 2018, decision of

13   an Immigration Judge (“IJ”) denying her applications for

14   asylum,    withholding      of    removal,   protection     under     the

15   Convention    Against     Torture   (“CAT”),     and   cancellation   of

16   removal.     In re Juan Chen, No. A078 720 279 (B.I.A. Mar. 2,

17   2020), aff’g No. A078 720 279 (Immig. Ct. N.Y. City Mar. 22,

18   2018). We assume the parties’ familiarity with the underlying

19   facts and procedural history.

20       We have reviewed both the IJ’s and the BIA’s opinions

21   “for the sake of completeness.”              Wangchuck v. Dep’t of

22   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006). As discussed

23   below, we deny the petition as to asylum, withholding of

                                         2
 1   removal, and CAT relief because Chen did not establish an

 2   objectively reasonable fear of future persecution based on

 3   her practice of Christianity in the United States, and we

 4   dismiss the petition as to cancellation of removal because

 5   Chen has not raised a colorable constitutional claim or

 6   question of law.

 7     I.     Asylum, Withholding of Removal, and CAT

 8          Chen asserted a fear of future persecution in China

 9   because   she   began   practicing       Christianity    in    the   United

10   States.    Absent an allegation of past persecution, she had

11   the    burden   to   establish   a   well-founded       fear   of    future

12   persecution.     8 C.F.R. § 1208.13(b)(2).        “[A]n applicant can

13   make this showing in one of two ways: first, by offering

14   evidence that he or she would be singled out individually for

15   persecution; and second, by proving the existence of a pattern

16   or practice in his or her country of nationality . . . of

17   persecution of a group of persons similarly situated to the

18   applicant.”     Hongsheng Leng v. Mukasey, 528 F.3d 135, 142 (2d

19   Cir. 2008) (quotation marks and brackets omitted); see also

20   8 C.F.R. § 1208.13(b)(2)(iii).           Where, as here, the applicant

21   bases a claim on “activities undertaken after h[er] arrival

                                          3
 1   in the United States,” she must establish a “reasonable

 2   possibility”   that   the    “authorities   in    h[er]   country   of

 3   nationality are (1) aware of h[er] activities or (2) likely

 4   to become aware of h[er] activities.”            See Hongsheng Leng,

 5   528 F.3d at 138, 142.       Chen did not allege that authorities

 6   in China are aware of her practice and would single her out,

 7   and she testified that she would not publicly proselytize.

 8   Accordingly, she had to establish a pattern or practice of

 9   persecution     of      Christians.              See      8   C.F.R.

10   § 1208.13(b)(2)(iii).       The agency did not err in concluding

11   that she failed to meet her burden.

12       Chen did not present evidence of friends or family in

13   China who were harmed because of their religion, and the State

14   Department’s International Religious Freedom Report for 2016

15   does not reflect harassment of religious adherents in Chen’s

16   home province of Fujian. 1      Jian Liang v. Garland, 10 F.4th

17   106, 117 (2d Cir. 2021) (upholding agency’s conclusion that

18   asylum applicant failed to meet burden of proof where record


     1The agency took administrative notice of the 2016 Religious
     Freedom Report. CAR at 5; 8 C.F.R. §1003.1(d)(3)(iv) (The
     “Board may take administrative notice of facts that are not
     reasonably subject to dispute, such as. . . contents of
     official documents outside the record.”).
                                   4
 1   showed   “treatment    of   Christians   in   China   varie[d]   by

 2   locality” and did not reflect persecution of Christians in

 3   Fujian Province).     As in Jian Liang, the record here reflects

 4   varied treatment of Christians, with the State Department

 5   Report noting that “in some areas, members of unregistered

 6   churches said they had more freedom than in the past to conduct

 7   religious services.” U.S. Dep’t of State, Bureau of Democracy,

 8   H.R. and Lab., International Religious Freedom Report (2016),

 9   https://www.state.gov/reports/2016-report-on-international-

10   religious-freedom/china-includes-tibet-hong-kong-and-macau/.

11   Given the variation in treatment and the lack of evidence of

12   a pattern or practice of persecution of Christians in Fujian

13   Province, the agency did not err in concluding that Chen did

14   not meet her burden of demonstrating a well-founded fear of

15   persecution.   See Jian Xing Huang v. U.S. INS, 421 F.3d 125,

16   129 (2d Cir. 2005) (“In the absence of solid support in the

17   record . . . [an applicant’s] fear is speculative at best.”).

18   Her failure to meet her burden for asylum is also dispositive

19   of withholding of removal and CAT relief.        Lecaj v. Holder,

20   616 F.3d 111, 119–20 (2d Cir. 2010) (holding that applicant

21   who “fails to demonstrate the slight, though discernable,

                                      5
 1   chance of persecution required for the grant of asylum, . .

 2   . necessarily fails to demonstrate the clear probability of

 3   future persecution required for withholding of removal, and

 4   the more likely than not to be tortured standard required for

 5   CAT relief” (quotation marks and citations omitted)).

 6     II. Cancellation of Removal

 7          Cancellation of removal is a form of discretionary relief

 8   available to nonpermanent residents who meet presence and

 9   character      requirements,      do     not   have        disqualifying

10   convictions, and, as relevant here, show that their removal

11   would cause a qualifying relative “exceptional and extremely

12   unusual hardship.”       8 U.S.C. § 1229b(b)(1).      Our jurisdiction

13   to review the denial of cancellation of removal, including

14   the hardship determination, is limited to constitutional

15   claims and questions of law, which include “the application

16   of a legal standard to undisputed or established facts,”

17   Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020); see

18   also    8   U.S.C.   §   1252(a)(2)(B),    (D);   Barco-Sandoval      v.

19   Gonzales, 516 F.3d 35, 39–40 (2d Cir. 2008).           An error of law

20   may    occur   where     “some   facts   important    to    the   subtle

21   determination of exceptional and extremely unusual hardship
                                  6
 1   have been totally overlooked and others have been seriously

 2   mischaracterized.”     Mendez v. Holder, 566 F.3d 316, 323 (2d

 3   Cir. 2009) (quotation marks omitted).       But a challenge to the

 4   weight of the evidence or balancing of factors does not raise

 5   a question of law.     See Argueta v. Holder, 617 F.3d 109, 113

 6   (2d Cir. 2010).

 7       We dismiss the petition as to cancellation of removal

 8   because Chen has not identified a question of law for our

 9   review.   An applicant has the burden to show that qualifying

10   relatives    would   suffer   hardship   “substantially   different

11   from, or beyond, that which would normally be expected from

12   the deportation of an alien with close family members here.”

13   In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 65 (B.I.A. 2001).

14   The agency considers the ages, health, and circumstances of

15   the qualifying relatives, including how a lower standard of

16   living,   diminished   educational    opportunities,   or   adverse

17   country conditions in the country of removal might affect the

18   relatives.    Id. at 63.      The record reflects that the agency

19   considered Chen’s sons’ current good health and her older

20   son’s past medical treatment in China; the fact that her sons

21   lived in China for years and spoke the language; the fact
                                       7
 1   that her older son had attended school in China; and Chen’s

 2   and her husband’s financial assets.        Accordingly, Chen has

 3   not shown that the agency “totally overlooked” or “seriously

 4   mischaracterized”    evidence       relevant   to   the   hardship

 5   determination.   See Mendez, 566 F.3d at 323.

 6       For the foregoing reasons, the petition for review is

 7   DENIED with respect to asylum, withholding of removal, and

 8   CAT protection and DISMISSED with respect to cancellation of

 9   removal.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                FOR THE COURT:
12                                Catherine O’Hagan Wolfe,
13                                Clerk of Court
14
15




                                     8